    Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 1 of 21 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 BRANDON DAVIS and                                  Case No.
 NICOLE DAVIS,
 c/o Friedman, Gilbert + Gerhardstein               Judge
 441 Vine Street, Suite 3400
 Cincinnati, Ohio 45202,

        Plaintiff,                                  COMPLAINT AND JURY DEMAND

 -vs-

 CITY OF CINCINNATI,
 EMILY HEINE, and
 WESTON VOSS,
 c/o City of Cincinnati Law Department
 801 Plum Street
 Cincinnati, Ohio 45202,

          Defendants.



        Plaintiffs Brandon Davis and Nicole Davis for their complaint against Defendants City of

Cincinnati, Emily Heine, and Weston Voss, allege as follows:

                                         INTRODUCTION

        1.      This is a civil rights action. On the evening of February 4, 2019, Defendants Emily

Heine and Weston Voss, white police officers employed by the Cincinnati Police Department,

aggressively—and without reasonable suspicion or probable cause—pursued, detained, and

attacked Brandon Davis—a Black man—by repeatedly tasing him, holding him down with a knee

shoved into his back, while he walked home from a friend’s house.

        2.      Heine and Voss followed their vicious attack by arresting and filing false charges

against Davis, covering up their own misconduct and prosecuting him without probable cause.
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 2 of 21 PAGEID #: 2




Months later, after enduring ongoing prosecution, Davis was acquitted of all charges at trial.

Defendants’ unprovoked and unnecessary actions violated Brandon Davis’ constitutional rights.

        3.      Heine’s and Voss’ misconduct was rooted in historical legacy of criminalization of

Blackness by police—acted out by these specific police officers and as part of the policies,

practices, and customs of the Cincinnati Police Department.

        4.      Defendant City of Cincinnati’s unconstitutional policies, practices, and customs at

the time of this incident were the moving force behind Heine’s and Voss’ misconduct, and the City

of Cincinnati is also liable for Davis’ trauma, injuries, and damages.

        5.      Plaintiffs bring this case to seek fair compensation and to deter Defendants from

continuing to engage in unreasonable seizures, excessive force, false arrest, and malicious

prosecution against people in the City of Cincinnati, and to help bring to an end the criminalization

of Blackness by the Cincinnati Police Department and its officers.

                                     JURISDICTION AND VENUE

        6.      The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C.

§1983 et seq; the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States.

        7.      Supplemental jurisdiction over the related state law claims is invoked pursuant to

28 U.S.C. §1367.

        8.      Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or,

at the time the events took place, resided in this judicial district, and the events giving rise to

Plaintiff’s complaint also occurred in this judicial district.

                                               PARTIES

        9.      Plaintiff Brandon Davis, at all times relevant to the allegations made in the

complaint, resided in Hamilton County.




                                                   2
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 3 of 21 PAGEID #: 3




       10.     Plaintiff Nicole Davis, at all times relevant to the allegations made in the complaint,

resided in Hamilton County.

       11.     Defendant City of Cincinnati is a municipal corporation, duly incorporated under

the laws of the State of Ohio and located in this judicial district, and is the employer and principal

of Defendants Heine and Voss, and is responsible for the training, supervision, policies, practices,

and customs of the Cincinnati Police Department.

       12.     Defendant Emily Heine (P123) was, at all times relevant to the allegations made in

this complaint, a duly appointed police officer employed by the City of Cincinnati, acting within

the scope of her employment and under the color of state law. She is sued in her individual

capacity.

       13.     Defendant Weston Voss (P350) was, at all times relevant to the allegations made

in this complaint, a duly appointed police officer employed by the City of Cincinnati, acting within

the scope of his employment and under the color of state law. He is sued in his individual capacity.

                                               FACTS

       14.     Plaintiff Brandon Davis (“Davis”) is a thirty-four-year-old Black man with autism.

Because of this disability, he lives with his mother, Nicole Davis, who helps care for him.

       15.     Davis’ symptoms of autism often cause him to adhere strictly to routines,

experience adverse effects in response to overwhelming sensory input, and struggle to focus when

more than one person is speaking. Davis and his mother employ safety routines to aid Davis in

navigating disability-related challenges.

       16.     On the evening of February 4, 2019, Davis was at a friend’s apartment.

       17.     When he left his friend’s apartment for the evening, Davis enacted his safety

routines: whenever Davis leaves a location, he calls his mother to let her know he is on his way




                                                  3
    Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 4 of 21 PAGEID #: 4




home; whenever Davis needs assistance, he calls his mother; and he takes the same route every

time he goes to particular locations.

       18.     As he left the apartment, as his safety plan dictated, Davis called his mother briefly

to let her know he was on his way.

       19.     In addition, as his safety plan dictated, he prepared to take the same route he used

every time he traveled between his friend’s apartment and his own home.

       20.     As he left the apartment building, Davis began to take his normal route home. Davis

exited the building where his friend resides, and walked down the driveway toward the street. At

the same time, Defendants Heine and Voss pulled into the building’s parking lot.

       21.     Davis reached the end of the driveway and turned onto the Beekman Street

sidewalk, and then traveled toward his own residence on Beekman Street, just a few blocks away.

       22.     Defendants Heine and Voss had a clear view of Davis walking from the apartment

building, down the driveway, and onto the sidewalk along Beekman Street.

       23.     Davis traveled along his route, which carried him alongside—but not through or

in—the Wayne Playground park area. Davis continued walking past the park and then down

Beekman Street.

       24.     As Davis continued down Beekman and crossed Dreman Avenue, Defendants

drove their cruiser to the area of the intersection where Davis was walking.

       25.     Without reasonable suspicion or probable cause, Heine called out to Davis to stop

and come over and talk to her and Voss.

       26.     Without reasonable suspicion or probable cause, Voss told Davis he was not free

to leave, and told him to come over and talk to Voss and Heine.

       27.     Davis responded that he had not done anything wrong.




                                                 4
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 5 of 21 PAGEID #: 5




          28.   Defendants Heine and Voss had no reasonable suspicion or probable cause to detain

or arrest Davis.

          29.   Defendants Heine and Voss nonetheless exited their cruiser, rapidly approached

Davis, and initiated a detention.

          30.   As the cruiser lights flashed, and Voss and Heine gave competing commands, Voss

threatened to tase Davis almost immediately.

          31.   Davis was overwhelmed by the clashing loud noises and flashing lights, due to his

hypersensitivity to this cacophony of sensory input. He continued to state that he had not done

anything wrong and had not been in the park.

          32.   In accordance with his safety plan, Davis removed his phone from his pocket to call

his mother for help. Heine’s body camera footage clearly shows the cell phone in Davis’ hand.

Davis’ other hand was in the air, in clear view of Defendants Heine and Voss.

          33.   Defendant Voss yelled at Davis and threatened repeatedly to tase him. Defendant

Heine shouted at Defendant Voss to tase Davis.

          34.   Without reasonable suspicion or probable cause, Defendants Heine and Voss

grabbed Davis and shoved him against a chain link fence.

          35.   While shoving Davis against the fence, Voss immediately deployed his taser

unintentionally because of his careless handling of the weapon. Voss’ taser barbs narrowly missed

Davis.

          36.   Defendant Heine then initiated her own vicious attack. Heine brutally tased

Brandon Davis over and over—a total of seven times—in a two-minute and fourteen-second

period.




                                                 5
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 6 of 21 PAGEID #: 6




        37.     During this assault, Heine and Voss pushed Davis onto his stomach on the ground.

Voss dug his knee into Brandon Davis’ back, holding him down, while Heine continued to shove

her taser into Brandon Davis’ body and pull the trigger.

        38.     Davis screamed in pain from Heine’s repeated use of her taser in drive-stun mode.

Voss and Heine knew they were causing Davis extreme pain.

        39.     In the midst of this vicious attack, Heine and Voss had control of Brandon Davis,

with their bodyweight on top of him, holding him down. Davis continued to try to explain to Heine

and Voss that he had not been in the park, and screamed in pain as Heine nonetheless electrocuted

him with her taser while Voss watched. Davis pleaded again and again with Heine and Voss to

stop tasing him.

        40.     Throughout this event, Defendants continued to demand that Davis place his hands

behind his back prior to Heine pulling her taser trigger again—even though body camera video

reveals that Davis’ hands were indeed behind his back, and that any movement or noncompliance

during those rounds of tasing were the result of involuntary muscle spasms resulting from Heine’s

use of the taser. Heine and Voss did not provide a reasonable opportunity for compliance between

drive stun applications.

        41.     Heine and Voss heard and saw Davis screaming and writhing in pain throughout

this brutal use of force.

        42.     Brandon Davis was unarmed during this entire event. Davis did not resist, attempt

to pull his hands away from Defendants, threaten anyone, present a threat, actually harm, nor

attempt to harm Defendants or anyone else at any time during these events. He did not possess,

attempt to possess, or appear to possess any weapons. Davis did not engage in any behavior that

would justify Defendants’ attack.




                                                6
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 7 of 21 PAGEID #: 7




        43.     Plaintiff Nichole Davis, Brandon Davis’ mother, bore witness to all of this

brutality—hearing firsthand over the phone her son’s screams and cries of anguish, pain, and fear.

Despite recently undergoing major surgery, she ran from her house to try to find Brandon to help

him. She could hear his screaming as she ran down Beekman Street toward him.

        44.     Defendants Heine and Voss premised their entire pursuit, detention, and attack on

Davis by falsely claiming they suspected him of being in a park after dark—which, even if it had

been true, would not have provided legal justification for any of their misconduct. Heine and Voss

fabricated this premise and knowingly provided fabricated statements, reports, and testimony to

justify their misconduct.

        45.     Defendants used unreasonable and excessive force in violation of clearly

established law.

        46.     Defendant Heine’s tasing of Davis seven times; and her tasing of Davis without

intervening opportunities for compliance, were clearly excessive and violated Davis’

constitutional rights.

        47.     Voss had a duty and opportunity to intervene to prevent Heine’s excessive force,

but failed to do so to protect Davis. Instead, Defendant Voss encouraged Heine to tase Davis and

aided in holding him down while she did so.

        48.     Even after Davis was handcuffed, Defendant Heine continued to aggressively point

her taser at his back.

        49.     Davis, who was crying because of the brutality he’d just experienced, told

Defendants Heine and Voss that his leg was stuck—it had gone numb. Heine and Voss ignored

him. Neither Voss nor Heine ever assisted Davis in changing the position of his leg.




                                                7
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 8 of 21 PAGEID #: 8




       50.     Heine and Voss later conceded that their choice to tase Davis seven times caused

their attack to be prolonged.

       51.     Use of a taser in drive stun mode is a pain compliance technique designed only to

coerce an individual into compliance by causing intense pain. Voss and Heine admitted that their

use of the taser against Davis was for the purpose of pain compliance.

       52.     Davis was vulnerable and defenseless against Defendants’ attack. The force used

by the Defendant officers was excessive, unreasonable, unnecessary, and without probable cause.

       53.     During this attack, each Defendant officer had the duty and opportunity to intervene

to prevent the use of excessive force against Davis yet did nothing to assist or protect him or to

prevent the brutality.

       54.     Neither Voss nor Heine attempted to employ de-escalation techniques during this

encounter, such as keeping voices low, keeping their distance, using patience, developing a plan,

or reducing tension. Use of any of these accommodations would have been feasible under the

circumstances, and all would have been in compliance with generally accepted police practices.

       55.     After the tasing stopped, several additional Cincinnati police officers joined Heine

and Voss, surrounding Davis.

       56.     These officers pulled Davis’ shirt up, exposing his back, to examine and document

the areas where Defendant Heine tased him.

       57.     As these officers caused further emotional pain, fear, and humiliation to Brandon

Davis, his mother, Nicole Davis, watched, fearful for her son’s safety.

       58.     Davis continued to try to tell officers, including a supervisor who had arrived on

scene, that he had not done anything wrong.




                                                8
     Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 9 of 21 PAGEID #: 9




         59.   The supervisor responded, saying “How old are you, young man?” Brandon

responded, “I’m 32.” The supervisor retorted, “You know how this game goes, then. Chill out.”

         60.   The supervisor’s response indicated the he believed that because Brandon Davis

was an adult Black man, he must have experienced the pain, fear, and humiliation of this type of

event before and should therefore “chill out.” But Brandon Davis had no history of criminal

convictions.

         61.   Supervisors within the Cincinnati Police Department subsequently encouraged,

facilitated, and ratified Heine’s and Voss’ misconduct by allowing Davis to be arrested, charged,

taken to jail, and subsequently prosecuted without probable cause.

         62.   Supervisors with the Cincinnati Police Department also encouraged, facilitated, and

ratified Heine’s and Voss’ unconstitutional actions by failing to discipline them after a subsequent

review of their use of force.

         63.   Defendants then arrested Davis and initiated prosecution, charging him with Being

in a Park After Hours, Jaywalking, and Resisting Arrest.

         64.   At the time the arrest report and charges were filed and prosecution was initiated,

Defendants were aware of Davis’ disability: the arrest report lists seizures and autism as Davis’

medical conditions.

         65.   Defendants arrested, charged, and took Brandon Davis to jail—all without probable

cause.

         66.   Brandon Davis was then forced to spend the night of February 4, 2019 in jail. He

experienced extreme distress and terror the entire time. He could not sleep.

         67.   Nicole Davis was fearful for her son while he was in jail and severely distressed

about his wellbeing after this frightening, brutal attack.




                                                  9
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 10 of 21 PAGEID #: 10




       68.     Even after Davis was arraigned and released from jail, and finally reunited with his

mother, he continued to face prosecution for months. The ongoing prosecution caused severe

emotional distress to Brandon Davis and Nicole Davis.

       69.     Finally, a jury trial in Davis’ case commenced on November 18, 2019, and

continued through November 20, 2019.

       70.     At the close of trial, after just twenty minutes of deliberation, the jury found

Brandon Davis not guilty of Resisting Arrest.

       71.     The trial court subsequently considered the evidence presented at trial in relation to

the minor misdemeanors—Jaywalking and Being in a Park After Hours. The trial court found

Brandon Davis not guilty of those offenses.

       72.     Brandon Davis was completely acquitted of all charges against him, and was

vindicated of Heine’s and Voss’ false allegations and fabricated accounts.

       73.     During the course of the attack, arrest, prosecution, and trial of Davis, Defendants

jointly agreed and/or conspired with one another to prepare false, misleading, and incomplete

official reports and testimony, and to give false, incomplete, and misleading versions of these

events in order to cover up their misconduct.

       74.     Defendants’ actions as described in this complaint were without probable cause,

unjustified, objectively unreasonable, and constitute deliberate indifference. Defendants engaged

in willful, wanton, reckless, and/or negligent conduct.

       75.     Defendants’ conduct was the direct, actual, and proximate cause of Davis’ injuries.

       76.     The actions of the Defendants were taken jointly, in concert, and with shared intent.

       77.     Despite their misconduct throughout their encounter with Brandon Davis, and

despite their fabricated statements, reports, and testimony, Defendants Heine and Voss were never




                                                10
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 11 of 21 PAGEID #: 11




disciplined by the City of Cincinnati for the events described in this complaint. The Cincinnati

Police Department chain of command found that Defendants’ taser use was within Department

policy.

                   Policies, Practices, and Customs of the City of Cincinnati

          78.   Defendant City of Cincinnati is responsible for the Cincinnati Police Department,

including its officers’ care and treatment of people like Brandon Davis. The City of Cincinnati is

required to ensure that the policies, practices, and customs of its Police Department comply with

federal and Ohio law.

          79.   Defendant City of Cincinnati’s police chain of command reviewed and ratified

Heine’s and Voss’ conduct.

          80.   Sergeant Daniel Roellig found that “the initial contact, decision to arrest Mr. Davis,

use of the TASER in drive stun mode and use of hard hands was consistent with the Cincinnati

Police Department’s policies and procedures.”

          81.   Captain Paul Broxterman, Jr. found that “[t]he initial contact, use of TASER, and

hard hands met Department policy and procedure.”

          82.   Cincinnati Police Department Chain of Command found that the “officer[s]’ use of

weapons as reported above is consistent with Department training and in conformance with

Department policies, procedures, and state law.”

          83.   However, Defendant City of Cincinnati’s use of force policy does not require police

officers to allow individuals opportunities to comply with commands between taser cycles. The

City of Cincinnati also failed to train and supervise its officers, including Heine and Voss, to give

people adequate opportunity to comply with commands before repeating drive stun deployments.

The City’s policies, practices, and customs thus encourage the use of excessive force on unarmed,




                                                 11
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 12 of 21 PAGEID #: 12




nonviolent people via repeated taser drive stuns without opportunities to comply with demands,

and were a moving force behind the excessive force used on Davis.

         84.   These deficiencies directly caused Heine and Voss to use excessive force against

Davis by failing to allow him opportunities to comply between taser applications.

         85.   Defendant City of Cincinnati further has a policy, practice, and/or custom of police

stopping people without probable cause or reasonable suspicion for fabricated reasons. This policy,

practice, and custom was a moving force behind Defendants’ decision to stop Brandon Davis in

this case and caused the events that followed.

         86.   Defendant City of Cincinnati further has a policy, practice, and/or custom of police

stopping Black people without probable cause or reasonable suspicion because they are Black.

This policy, practice, and custom was a moving force behind Defendants’ decision to stop Brandon

Davis in this case and caused the events that followed.

         87.   These policies, practices, and customs are reflected in statistics collected pursuant

to the Collaborative Agreement. For example, though less than half of Cincinnati residents are

Black, in 2018 and 2019, over 60% of traffic stops conducted by Cincinnati police involved Black

drivers. Likewise, in 2018 and 2019, pedestrian stops of people identifying as African American

constituted 59.27% and 61.07% respectively of such stops. Further, in 2018, 68.55% of people

arrested in Cincinnati were Black, and in 2019, 70.33% of people arrested in Cincinnati were

Black.

         88.   Further, Heine and Voss committed their misconduct in light of and because of the

policy, practice, and custom of the code of silence among City of Cincinnati police officers.

Defendants had good reason to believe that their misconduct would not be revealed or reported by




                                                 12
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 13 of 21 PAGEID #: 13




fellow officers or their supervisors, and that they were immune from disciplinary action, thereby

protecting them from the consequences of their unconstitutional conduct.

       89.     People in the City of Cincinnati, including Brandon Davis, are and have been

subject to patterns of unconstitutional use of unreasonable seizures, excessive force, false arrest,

and malicious prosecution. Defendant City of Cincinnati was on notice of these constitutional

deprivations yet has failed to timely or effectively remedy this state of affairs.

       90.     The City of Cincinnati’s policies, practices, and customs described in this complaint

do not comply with the Collaborative Agreement. In re Cincinnati Policing, USDC S.D. Ohio

Case No. C-1-99-317.

                                Harm to Plaintiff Brandon Davis
       91.     The Defendants’ misconduct—including their unreasonable seizure, use of

excessive force, false arrest, malicious prosecution, and discrimination against Davis due to his

disability and race—caused Brandon Davis to suffer extreme pain and fear.

       92.      As a result of Defendants’ misconduct and brutality, Davis suffered serious

physical and psychological injuries, including but not limited to puncture wounds, scarring, and

bruising and soreness about his body, along with a fearful night in jail, and stressful months of

prosecution, culminating in a criminal trial.

       93.     As a direct and proximate result of Defendants’ conduct, Davis sustained physical

and psychological injuries, including, inter alia, severe pain, fear, injury, emotional distress,

embarrassment, and humiliation. Davis experiences nightmares and flashbacks and continues to

fear walking home alone at night as a result of Defendants’ conduct.

       94.     The injuries suffered by Davis were all preventable had Defendants not engaged in

illegal conduct in violation of Davis’ fundamental rights.




                                                  13
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 14 of 21 PAGEID #: 14




                                 Harm to Plaintiff Nicole Davis

       95.     Defendants’ misconduct also caused Plaintiff Nicole Davis to suffer extreme and

serious emotional and psychic injury.

       96.     As a direct and proximate result of Defendants’ conduct, Nicole Davis sustained

psychological injuries, including, inter alia, anxiousness, fear of police, hypervigilance, inability

to sleep, trouble eating, and flashbacks.

       97.     These injuries suffered by Nicole Davis were all preventable had Defendants not

engaged in illegal conduct in violation of Davis’ fundamental rights

                                FIRST CLAIM FOR RELIEF:
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments: Unreasonable Seizure

       98.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       99.     The actions of Defendants, as alleged in the preceding paragraphs, violated

Brandon Davis’ rights under the Fourth Amendment to the United States Constitution to be secure

in his person against unreasonable seizure, and his right to due process under the Fourteenth

Amendment to the United States Constitution, and caused the injuries alleged in this complaint.

       100.    Davis was subjected to excessive force, detention, and arrest without reasonable

suspicion or probable cause.

       101.    The Defendant officers acted unreasonably and with deliberate indifference to the

rights and safety of Davis.

       102.    Defendants observed or had reason to know that excessive force would be or was

being used, and had the opportunity and means to intervene to protect Davis and to prevent the use

of excessive force against him—yet they did nothing to intervene, to assist him, or to prevent the

brutality meted out by fellow officers.




                                                 14
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 15 of 21 PAGEID #: 15




       103.     Defendants’ actions as alleged in this count of the complaint were the direct and

proximate cause of the constitutional violations set forth above and of Davis’ injuries.

       104.     Defendants were acting under color of law and within the scope of their

employment when they took these actions.

       105.     Defendants are jointly and severally liable for this conduct.

                               SECOND CLAIM FOR RELIEF:
           42 U.S.C. § 1983 – Fourth and Fourteenth Amendments: False Arrest

        106. All of the foregoing paragraphs are incorporated as though fully set forth here.

        107. In the manner described more fully above, Defendants, acting individually, jointly,

and in conspiracy with each other, caused Brandon Davis to be unreasonably seized, detained, and

deprived of his liberty without probable cause to believe that he had committed a crime, in

violation of his rights secured by the Fourth and Fourteenth Amendments to the United States

Constitution.

        108. Defendants, while acting individually, jointly and in conspiracy with one another,

violated Davis’ Fourth Amendment rights.

        109. As a direct and proximate result of Defendants’ actions, Davis’ constitutional rights

were violated and he suffered injuries and damages, including but not limited to loss of liberty,

emotional pain and suffering, and other grievous, continuing injuries and damages set forth above.

        110. Defendants were acting under color of law and within the scope of their

employment when they took these actions.

        111. Defendants are jointly and severally liable for this conduct.

                                THIRD CLAIM FOR RELIEF:
      42 U.S.C. § 1983 – Fourth and Fourteenth Amendments: Malicious Prosecution

       112.     All of the foregoing paragraphs are incorporated as though fully set forth here.




                                                 15
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 16 of 21 PAGEID #: 16




       113.      In the manner described more fully above, Defendants, acting individually, jointly,

and in conspiracy with each other, instigated, influenced, or participated in the decision to

prosecute Brandon Davis, and there was no probable cause for the criminal prosecution. As a

consequence of the criminal prosecution, Davis suffered a deprivation of liberty apart from his

initial seizure. Davis’ criminal prosecution was terminated in his favor in a manner demonstrating

his innocence.

       114.      Defendants accused Davis of criminal activity knowing those accusations to be

without genuine probable cause, and made statements to other officers and/or to prosecutors with

the intent of exerting influence to institute and continue the judicial proceedings.

       115.      Statements of Defendants regarding Plaintiff’s alleged culpability were made with

knowledge that these statements were false. In so doing, Defendants fabricated evidence and

withheld exculpatory information.

       116.      As a direct and proximate result of Defendants’ actions, Brandon Davis’

constitutional rights were violated and he suffered injuries and damages, including but not limited

to loss of liberty, physical sickness and injury, emotional pain and suffering, and other grievous

and continuing injuries and damages as set forth above.

       117.      Defendants acted under color of law and within the scope of their employment

when they took these actions.

       118.      Defendants are jointly and severally liable for this conduct.

                                FOURTH CLAIM FOR RELIEF:
            42 U.S.C. § 1983 – Monell Claim against Defendant City of Cincinnati

       119.      All of the foregoing paragraphs are incorporated as though fully set forth here.

       120.      The actions of the individual Defendants and other City of Cincinnati employees

and/or agents, as alleged above, were taken pursuant to one or more interrelated de facto policies



                                                  16
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 17 of 21 PAGEID #: 17




(even if not official written edicts), practices and/or customs of civil rights violations and

unconstitutional practices of Defendant City of Cincinnati.

       121.     Defendant City of Cincinnati, at all times relevant herein, ratified, approved,

authorized, and acquiesced in the unlawful and unconstitutional conduct of its respective

employees and/or agents and consequently are directly liable for the acts of those agents, pursuant

to 42 U.S.C. § 1983.

       122.     At all times relevant, the Defendant City of Cincinnati had interrelated de facto

policies, practices, and customs which included, inter alia:

           a. the failure to properly hire, train, supervise, discipline, transfer, monitor,
              investigate, counsel and/or otherwise control their police officers who
              engage in unreasonable seizures;

           b. the implementation of unconstitutional policies—whether written or
              unwritten or official or unofficial, practices, and customs related to police
              engaging in unreasonable seizures;

           c. the failure to properly hire, train, supervise, discipline, transfer, monitor,
              investigate, counsel and/or otherwise control their police officers who
              engage in improper and/or unlawful taser use;

           d. the implementation of unconstitutional policies—whether written or
              unwritten or official or unofficial, practices, and customs for taser use;

           e. the failure to properly hire, train, supervise, discipline, transfer, monitor,
              investigate, counsel and/or otherwise control their police officers who
              engage in fabrication of statements, reports, and testimony;

           f. the implementation of unconstitutional policies—whether written or
              unwritten or official or unofficial, practices, and customs regarding police
              officer fabrication of statements, reports, and testimony;


           g. the failure to properly hire, train, supervise, discipline, transfer, monitor,
              investigate, counsel and/or otherwise control their police officers who
              engage in false arrest and malicious prosecution;

           h.   the implementation of unconstitutional policies—whether written or
                unwritten or official or unofficial, practices, and customs related to police
                engaging in false arrest and malicious prosecution;


                                                 17
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 18 of 21 PAGEID #: 18




           i. the code of silence.

        123.   The aforementioned de facto policies, practices, and customs of the City of

Cincinnati lead to harmful consequences to people who are the victims of police encounters within

the City limits, including Brandon Davis.

        124.   The policies, practices, and customs of the Defendant City and the CPD were the

moving force behind the misconduct described in this Count and behind the violations of Plaintiff’s

rights. The widespread practices were so well settled as to constitute de facto policy in the CPD,

were part of CPD culture, and were allowed to exist because municipal policymakers with

authority over the practices exhibited deliberate indifference to the problems, effectively ratifying

them.

        125.   Defendants’ misconduct was undertaken pursuant to the policy and practices of the

Defendant City and the CPD in that the violation of Plaintiff’s rights, and as a result of conduct by

the City’s relevant final policymaker or the persons to whom final policymaking authority had

been delegated.

        126.   The actions of the Defendant Officers were approved, encouraged, and/or ratified

by policymakers for the Defendant City and the CPD with final policymaking authority.

        127.   The policy, practice, and custom of a code of silence results in police officers

refusing to report instances of misconduct of which they are aware, including the type of

misconduct describe in this complaint, despite their obligation to do so, and also includes police

officers either remaining silent or giving false and misleading information during official

investigations in order to protect themselves or fellow officers from internal discipline, civil

liability, or criminal charges, in cases where they or their fellow officers have engaged in

misconduct.



                                                 18
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 19 of 21 PAGEID #: 19




       128.    The de facto policies, practices and customs of failing to hire, train, supervise,

monitor, investigate, discipline, transfer, counsel and/or control officer misconduct and the code

of silence are interrelated and exacerbate the effects of each other, to institutionalize lying and

immunize officers from discipline.

       129.    That the unconstitutional actions of the Defendants as alleged in this complaint

were part and parcel of a widespread City policy, practice, and custom is further established by the

involvement in, and ratification of, these acts by supervisors and other officials and officers of the

Cincinnati Police Department.

       130.    The policies, practices and/or customs alleged in this complaint, separately and

together, are the proximate cause of the injuries to Brandon Davis because Defendants had good

reason to believe that their misconduct would not be revealed or reported by fellow officers or

their supervisors, and that they were immune from disciplinary action, thereby protecting them

from the consequences of their unconstitutional conduct.

       131.    But for the belief that they would be protected—both by fellow officers and by the

City of Cincinnati—from serious consequences, the Defendants would not have engaged in the

conduct that resulted in the injuries to Brandon Davis.

       132.    The interrelated policies, practices and customs, as alleged in this complaint,

individually and together, were maintained and implemented with deliberate indifference, and

encouraged the Defendants to commit the acts against Davis alleged in this complaint.

       133.    The City of Cincinnati therefore acted as the moving force behind and the direct

and proximate causes of the violations of Brandon Davis’s constitutional rights and all injuries and

damages suffered by him.

       134.    Defendants are jointly and severally liable for this conduct.




                                                 19
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 20 of 21 PAGEID #: 20




                                FIFTH CLAIM FOR RELIEF:
          State Law Claim for Negligence - Willful, Wanton and Reckless Conduct

       135.    All of the foregoing paragraphs are incorporated as though fully set forth here.

       136.    Defendants Heine and Voss acted negligently when they violated their duty to

exercise due care for Brandon Davis.

       137.    Defendants committed the acts alleged in this complaint in a reckless, willful and/or

wanton manner while working as police officers for the City of Cincinnati.

       138.    Defendants’ misconduct directly and proximately caused the injuries and damages

suffered by Brandon Davis as described above.

       139.    Defendants are jointly and severally liable for this conduct.

                                SIXTH CLAIM FOR RELIEF:
        State Law Claim – Negligent and Intentional Infliction of Emotional Distress

       140.    All of the foregoing paragraphs are incorporated as though fully set forth here.

       141.    Defendants’ conduct was intentional and/or negligent and involved numerous

breaches of the standard of care.

       142.    Defendants knew or should have known that their conduct would cause Plaintiff

Brandon Davis and Plaintiff Nicole Davis emotional and psychological harm.

       143.    Defendants’ conduct was willful, wanton, and/or reckless, and so outrageous in

character and extreme in degree as to go beyond all bounds of decency.

       144.    As a direct and proximate result of said Defendants’ conduct, either individually

and/or collectively, Brandon Davis and Nicole Davis faced and/or appreciated actual and serious

peril, and they suffered permanent injuries, including, inter alia, physical harm, and serious and

severe mental, emotional, and psychological injuries and damages as set forth in this complaint.

       145.    Brandon Davis’ and Nichole Davis’ injuries and damages were reasonably




                                                20
   Case: 1:21-cv-00080-DRC Doc #: 1 Filed: 02/02/21 Page: 21 of 21 PAGEID #: 21




foreseeable, and the mental anguish suffered by Brandon Davis’ and Nichole Davis as a result of

Defendants’ conduct is of a nature that no reasonable person could be expected to endure it.

                                       PRAYER FOR RELIEF

        Plaintiffs demand that judgment be entered in their favor on all counts and pray that the

Court award the following relief:

        A.      Actual and/or compensatory damages against all Defendants in an amount
                to be determined at trial that will fully and fairly compensate them for the
                violation of their rights, and for the injuries and damages they suffered;

        B.      Punitive damages against all individual Defendants in an amount to be
                determined at trial that will serve to adequately punish and deter the acts
                and omissions alleged in this complaint;

        C.      Attorney fees and the costs of this action and other costs that may be
                associated with this action pursuant to 42 U.S.C. § 1988; and

        D.      All other relief which this Honorable Court deems equitable and just.

                                          JURY DEMAND
        Plaintiffs demand a trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all

issues so triable.




Dated: February 2, 2021                            /s/ Jacqueline Greene
                                                   Jacqueline Greene (0092733)
                                                   Sarah Gelsomino (0084340)
                                                   Alphonse A. Gerhardstein (0032053)
                                                   FRIEDMAN, GILBERT + GERHARDSTEIN
                                                   441 Vine Street, Suite 3400
                                                   Cincinnati, Ohio 45202
                                                   T: (513) 572-4200
                                                   F: (216) 621-0427
                                                   jacqueline@FGGfirm.com
                                                   sarah@FGGfirm.com
                                                   al@FGGfirm.com
                                                   Counsel for Plaintiffs Brandon Davis and
                                                   Nicole Davis


                                                21
